 

FILED

UNITED STATES DISTRICT COURT NOV 1 2 2019
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District and
_ Bankruptcy Courts
PETER GAKUBA, )
)
Plaintiff, )
)
V ) Civil Action No. 19-3300 (UNA)

)
UNITED STATES OF AMERICA, )
)
Defendant. )

MEMORANDUM OPINION

The Court construes the plaintiffs pro se pleading as a petition for a writ of mandamus.
The Court will grant the plaintiff's application to proceed in forma pauperis and dismiss his
petition.

Generally, the plaintiff contends that his conviction in and sentence imposed by the
Illinois state courts were obtained in violation of rights protected under the Fifth and Fourteenth
Amendments to the United States Constitution. Although he “is not seeking to overturn these
wrongful convictions per se,” Pet. at 14, he asks this Court to order the United States to
investigate the conduct of the police, prosecutors, and judges involved in the criminal matter, see
generally id. at 11-13.

Mandamus relief is proper only if “(1) the plaintiff has a clear right to relief; (2) the
defendant has a clear duty to act; and (3) there is no other adequate remedy available to
plaintiff.” Council of and for the Blind of Delaware County Valley v. Regan, 709 F.2d 1521,
1533 (D.C. Cir. 1983) (en banc). The party seeking mandamus has the “burden of showing that

999

[his] right to issuance of the writ is ‘clear and indisputable,”’ Gulfstream Aerospace Corp. v.

Mayacamas Corp., 485 U.S. 271, 289 (1988) (citing Bankers Life & Cas. Co. v. Holland, 346
 

U.S. 379, 384 (1953)), and this plaintiff fails to meet his burden. “It is well-settled that a writ of
mandamus is not available to compel discretionary acts,” Cox v. Sec'y of Labor, 739 F. Supp.
28, 30 (D.D.C. 1990) (citing cases), and the Attorney General’s decision to investigate any
particular matter is left to his discretion, see Shoshone Bannock Tribes v. Reno, 56 F.3d 1476,
1480 (D.C. Cir. 1995) (“Courts have also refused to review the Attorney General’s litigation
decisions in civil matters.”); see also United States v. Nixon, 418 U.S. 683, 693 (1974)
(acknowledging that the Executive Branch “has exclusive authority and absolute discretion to
decide whether to prosecute a case”). The petition therefore must be denied. An Order

accompanies this Memorandum Opinion.

DATE: November oS , 2019 To

TANYA S. CHUTKAN
United States District Judge

 
